NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted February 4, 2009
                                  Decided February 4, 2009

                                            Before

                               JOHN L. COFFEY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

No. 08‐2079

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 07 CR 281
KRISHNA RILEY,
     Defendant‐Appellant.                            Ruben Castillo,
                                                     Judge.

                                          O R D E R

       Krishna Riley pleaded guilty, without the benefit of a plea agreement, to one count
of attempting to possess with intent to distribute over 100 grams of heroin.  See 21 U.S.C.
§§ 846 and 841(a)(1).  He received a sentence of 72 months’ imprisonment, and the court
ordered him to forfeit $27,500 seized at the time of his arrest, see 21 U.S.C. § 853.  Riley’s
notice of appeal is timely, but his appointed counsel report that there are no potentially
meritorious issues for appeal and therefore seek to withdraw.  See Anders v. California, 386
U.S. 738 (1967).  We invited Riley to comment on counselʹs motion, see CIR. R. 51(b), but he
did not respond, so we review only the potential issues identified in counselʹs facially
adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  Counsel
No. 08‐2079                                                                                 Page 2

inform us that Riley does not wish to withdraw his guilty plea, but rather wants to
challenge his sentence, so counsel appropriately avoids any analysis of the voluntariness of
the plea or the adequacy of the colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th
Cir. 2002).

        In April 2007, an informant told agents of the Drug Enforcement Agency that
someone named “Jay,” later identified as Riley, wanted to purchase one‐half of a kilogram
of heroin from the informant.  Over several recorded telephone calls, Riley arranged to meet
with the informant and sell him heroin.  Before the meeting, DEA agents searched the
informant’s car and placed inside it audio surveillance equipment and one‐kilogram of
imitation heroin.  DEA agents arrested Riley after buying the fake heroin for $27,000
cash—cash that DEA agent’s recovered at the time of the arrest.  Riley was informed of his
rights and then admitted that he intended to purchase the heroin and that the cash was his.
 
        A probation officer prepared a presentence report calculating an offense level of 25
based on a base offense level of 28, see U.S.S.G. § 2D1.1(c)(6), less a 3‐point reduction for
acceptance of responsibility, id. § 3E1.1(a) and (b).  The officer calculated four criminal
history points, which yielded a criminal history category of III.  At the sentencing hearing,
Riley objected to the inclusion of one of the offenses used to calculate his criminal history,
the sentencing court agreed, and his criminal history category was reduced to II.  Riley did
not object to the forfeiture order.  Based on an offense level of 25 and a criminal history
category of II, the court calculated a guidelines range of 63 to 78 months.  The court
considered the quantity of drugs involved in the offense, see 18 U.S.C. § 3553(a)(2)(A), the
need for deterrence, see id. § 3553(a)(2)(B), and the need to protect the public, see id. §
3553(a)(2)(C) and sentenced Riley to 72 months. 
     
        We agree with counsel that any challenge to Riley’s sentence would be frivolous.  As
counsel point out, the sentencing court agreed with Riley’s only objection to the guidelines
calculation, and there is no non‐frivolous challenge that Riley could make to either his
criminal history category or offense level calculations.  We also agree with counsel that any
challenge to the reasonableness of Riley’s sentence would be futile.  Riley’s sentence, in the
middle of the guidelines range, is presumptively reasonable, United States v. Mykytiuk, 415
F.3d 606, 608 (7th Cir. 2008), and the district court properly considered Riley’s sentence in
light of the factors in 18 U.S.C. § 3553(a), see United States v. Dean, 414 F.3d 725, 729 (7th Cir.
2005). 
   
        We therefore GRANT counselʹs motion to withdraw and DISMISS Riley’s appeal.